Case 4:19-cr-00786 Document? Filed on 11/08/19 in TXSD_ Page 1 of 1

HONORABLE PETER BRAY, PRESIDING CLERK, U.S. DISTRICTCOURT

 

DEPUTY CLERK: Jason Marchand ERO: We. SOUTHERN DISTRICT OF TEXAS
Yv FILED
INTERPRETER IL UY USPO: ‘ub :
| |\-~-E-1 4

DAVID J. BRADLEY, Clerk

OPEN: | 0:4) ADJOURN:

 

CR. No. \ A- Feb DEFT No. | USDJ Veghes

 

 

 

 

UNITED STATES OF AMERICA § ty lng but ly AUSA
§

Vs. §
§
§
5

Alcpan bey Sy br~ Phew § Line tel thy /Mav lay bey
ARRAIGNMENT
Arraignment held. Superseding Indictment Information

Defts first appearance with counsel.

Deft enters a plea of not guilty on ay counts.

Waiver of Speedy Trial executed.

Waiver of Indictment.

Docket Control Order issued w/cc to parties ___ to be mailed ___ not issued
Bond continued.

 

Deft failed to appear, bench warrant to issue.
Deft REMANDED to the custody of the U.S. Marshal
Nebbia Hearing (Conflict of Interest) held.

 

 

 

 

 

OTHER PROCEEDINGS/COMMENTS:

 

 

 

 
